Citation Nr: 0639666	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  05-15 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant




INTRODUCTION


The veteran served on active duty in the United States Air 
Force from April 1948 to April 1968.  The veteran died in May 
2004.  The appellant is the veteran's surviving spouse.

This appeal arose from a September 2004 rating decision of 
the "Tiger Team" at the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio.   

The appellant testified at a personal hearing which was 
conducted before the undersigned Veterans Law Judge in April 
2006 at the RO in Providence, Rhode Island.  A transcript of 
that hearing has been prepared and associated with the 
veterans VA claims folder. 

In December 2006, the undersigned VLJ granted the accredited 
representative's motion that the veteran's claim be advanced 
on the Board's docket due to her advancing age.  See 38 
C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the Providence RO via the VA 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to VA benefits based on the 
veteran's death, which she contends was related to his 
military service.  Specifically, she contends that the 
veteran's service-connected anxiety disorder caused him to 
drink to excess, which in turn caused the physical problems 
which led to his death.

A review of the record on appeal indicates that in January 
1969 the veteran was granted service connection for anxiety 
with conversion reaction.  A 10 percent disability rating was 
initially assigned; the rating was raised to 30 percent in 
April 1976, where it remained.

The veteran died in May 2004 at the age of 74.  According to 
the official Certificate of Death, the cause of death was 
congestive heart failure.  Listed as a significant condition 
contributing to death was chronic renal failure.  In a letter 
dated May 24, 2004, shortly after the veteran's death, 
G.G.B., M.D. indicated that the veteran's death may have been 
related to hypertension, which led to ischemic heart disease 
and then to congestive heart failure.

However, after the appellant filed her claim for VA death 
benefits, Dr. G.B.B. produced another letter, dated November 
17, 2004 , which stated that the veteran's service-connected 
"anxiety neurosis . . . contributed substantially to his 
alcoholism which in large part caused his cardiomyopathy."

Dr. G.B.B.'s postmortem reference to alcoholism appears to be 
the only such reference in the medical records in the file.  
Indeed, in May 1973, the veteran reported that "drinking has 
never been a problem for him."  Moreover, even if alcoholism 
was a contributing factor in the veteran's death, ordinarily 
VA benefits may not be awarded for death or disease caused by 
the abuse of alcohol.  
See 38 U.S.C.A. § 105 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.1(n), 3.301 (2002);VAOPGPREC 2-97 (January 16, 1997); but 
see Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) [there 
can be service connection for compensation for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, service-connected disability].  

As the Board understands the appellant's contention, it is 
that the (1) service-connected anxiety (2) caused the veteran 
to drink excessively, which in turn led to (3) 
cardiovascular-renal disease, which (4) caused his death.  It 
appears from the evidence now of record that steps (1) and 
(4) are essentially uncontroverted (i.e., the veteran had a 
service-connected anxiety disorder and he died due to 
cardiovascular-renal disease).  Intermediate steps (2) and 
(3)  (i.e., the anxiety disorder caused the drinking and the 
drinking caused the cardiovascular-renal disease) are much 
less clear, as is the role misconduct in the form of 
alcoholism, as defined in the law and VA regulations, may 
have played.  

During the appellant's personal hearing, her very able 
accredited representative recognized the gap in the records 
and suggested that this case be remanded.  The Board agrees.  
In particular, all medical records pertaining to post-service 
medical treatment of the veteran should be obtained, to the 
extend practicable.  In addition, the claims folder should be 
referred to a physician for an opinion concerning the 
veteran's contentions, as supported by Dr. G.G.B. in his 
exceedingly brief November 2004 letter.    

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  The appellant should be contacted 
through her accredited representative and 
instructed to identify all medical 
treatment record pertaining to the veteran 
from his retirement in April 1968 to his 
death in May 2004.  VBA should then 
attempt to secure all such records and 
associate them with the veteran's VA 
claims folder, to the extent practicable.  
The records should include treatment 
records of Dr. G.B.B. as well as nursing 
home reports from Sandrich Nursing Home 
and reports of the veteran's terminal 
hospitalization at Falmouth Hospital.  Any 
such records so identified should be 
associated with the VA claims folder.   


2.	The claims folder should then be referred to a 
physician, 
who should render an opinion as to whether it is as 
likely as not 
that the veteran's service-connected anxiety disorder 
led to alcoholism and if so whether such alcoholism 
caused or contributed to the cardiovascular-renal 
disease referenced in the veteran's death 
certificate.

3.  The claim should then be readjudicated, to 
include the possible application of Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  If the 
outcome is unfavorable to the appellant, she and her 
accredited representative should be furnished with a 
supplemental statement of the case and be allowed an 
appropriate period of time in which to respond.  The 
case should thereupon be returned to the Board, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on this matter.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

